DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Amendment filed on 04/07/2021.
Claims 1-6, 8-14 and 16 have been amended.
Claims 7 and 15 have been canceled.
Claims 1-6, 8-14, and 16 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 was filed after the mailing date of the non-final Office action on 01/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
As amended by the applicant in the Amendment filed on 04/07/2021, independent claims 1 and 9 now contain allowable subject matter. Therefore, claims 1-6, 8-14, and 16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art, alone or in combination, fail to teach or fairly suggest:
“generating a graphical user interface representing (i) multiple bundles of packages that define the identified application, (ii) software packages that make up each bundle of the multiple bundles of packages, and (iii) multiple installation environments in which the software packages of the multiple bundles are installed;” and
“generating a common visual cue on the graphical user interface identifying each software package in the bundle of packages and
identifying a presence and the status of each such software package in a repository from which the software package emanates and the installation environment in which the software package is installed.”
in combination with other claimed limitations as cited in the independent claim 1 and similarly-worded limitations as cited in independent claim 9.
Specifically the closest cited prior art of record teaches an alert system in a software release management system that manages software release pipeline established by a release workflow by monitoring and sending metric data to a dashboard that displays the status of the software to an user. However, the combination of the cited prior art fails to teach displaying the bundle of packages that define the software application, software packages that makes up each bundle of the packages, and the installation environment where the software packages are installed as well as displaying a common visual cue identifying each software packages and the status of the environment the software packages are installed and which repository they came from in combination with other claimed limitations as cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571) 272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH LUU/Examiner, Art Unit 2191                                                                                                                                                                                                        



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191